        Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

GEORGIA ADVOCACY OFFICE,               )
INC.                                   )
                                       )
                                       )
                            Plaintiff, )       CIVIL ACTION FILE
                                       )
v.                                     )
                                       )
                                       )
ICAN! THINK POSITIVE                   )
COUNSELING AND COACHING                )
SERVICES, LLC, and TINITA              )
SIMMONDS, in her official capacity as )
Registered Agent, Assurance            )
Consulting, LLC.                       )
                                       )
                          Defendants.

                                   COMPLAINT

      COMES NOW Plaintiff Georgia Advocacy Office, Inc. (“GAO”), by and

through counsel, and respectfully files this complaint and alleges as follows:

                                    INTRODUCTION

      Plaintiff brings this action for injunctive and declaratory relief to redress the

Defendants' refusal to provide Plaintiff, the designated Protection and Advocacy

System for the State of Georgia, access to Defendants' client records for the
        Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 2 of 12




purposes of conducting an investigation of possible abuse or neglect of a person

with mental illness pursuant to the Protection and Advocacy for Individuals with

Mental Illness Act, 42 U.S.C. §§ 10801, et seq. (hereinafter "PAIMI Act").

                         JURISDICTION AND VENUE

      The Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331 as this case arises under the laws of the United States, including,

without limitation, 42 U.S.C. §§10801 et seq. and 15001 et seq.

                                          1.

      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1).

Defendants reside in and operate in the Northern District of Georgia.

                                PARTIES

                                          2.

      Plaintiff GAO is a private, non-profit Georgia corporation which provides

protection and advocacy services to individuals with disabilities. GAO has been

designated by the State of Georgia since 1977 as its protection and advocacy system

("P&A") to protect the legal and human rights of individuals with disabilities in the

State of Georgia pursuant to the Protection and Advocacy for Individuals with

Mental Illness Act, 42 U.S.C. § 10801 et seq., the Developmental Disabilities

                                         2
        Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 3 of 12




Assistance and Bill of Rights Act of 2000, 42 U.S.C. § 15001 et seq., and the

Protection and Advocacy for Individual Rights Program of the Rehabilitation Act,

29 U.S.C. § 794e (“P&A Acts”).

                                           3.

      GAO receives federal funding to provide protection and advocacy services

to people with disabilities in Georgia pursuant to the P&A Acts.

                                           4.

      The P&A has the authority to pursue administrative, legal and other

appropriate remedies to ensure the protection of individuals with disabilities and

mental illness in the State. 42 U.S.C. §10805(a)(1)(B); 42 U.S.C.

§15043(a)(2)(A)(i).

                                           5.

      Under its federal mandate, the P&A has authority to investigate specific

incidents of abuse and neglect to protect the rights and safety of individuals with

disabilities. 42 U.S.C. §10805(a); 42 U.S.C. §15043(a)(2)(B).

                                           6.

      To fulfill this federal mandate, the P&A must have access to records in order

to protect the legal and human rights of individuals with disabilities. 42 U.S.C.

                                          3
         Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 4 of 12




§10805(a); 42 U.S.C. §15043(a)(2).

                                           7.

       When a complaint or report has been received by the P&A system regarding

the death of an individual with mental illness and the P&A has determined that

there is probable cause to believe that the individual has been subject to abuse or

neglect, the P&A shall have access to the records of that individual. Consent from

another party is not required for the P&A to access those records where the

deceased individual does not have a legal guardian. See 42 C.F.R. § 51.41.

                                           8.

      Defendant Tinita Simmonds, is being sued in her official capacity as the

Registered Agent of iCan! Think Positive Counseling and Coaching Services, LLC

Hereinafter “iCan!”) which is located at 5405 Memorial Drive, Building C, Stone

Mountain, GA 30083 and is subject to the jurisdiction of this Court.

                                           9.

      Defendant iCan! is a Georgia Limited Liability Corporation doing business

at 5405 Memorial Drive, Building C, Stone Mountain, GA 30083 and is subject to

the jurisdiction of this Court.




                                          4
        Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 5 of 12




             FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

                                          10.

      GAO regularly receives complaints and information regarding deaths.

                                          11.

      GAO investigates deaths and incidents where the P&A determines, based on

the information received, and in light of knowledge and experience, there is

probable cause to believe that abuse and/or neglect has occurred.

                                          12.

      In the course of an investigation into the death of a PAIMI-eligible

individual, 42 CFR 51.41 provides that access to requested records shall be

extended promptly to all authorized agents of a P&A system.

                                          13.

      GAO requires all requested documentation, in full, in order to conduct a

thorough investigation of incidents of abuse, neglect and death, to identify

systemic problems and patterns, and to seek appropriate remedies for individual

and systemic harms and rights violations as mandated by Congress.

                                          14.

      On November 1, 2018, GAO received a Critical Incident Report from the

                                          5
        Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 6 of 12




Georgia Department of Behavioral Health and Developmental Disabilities

regarding the death of Alexandra Mail-Lopez, who was receiving behavioral health

services through iCan! at the time of her death.

                                          15.

      Alexandra Mail-Lopez was a person with a mental illness, and eligible for

protection and advocacy services from GAO pursuant to the Protection and

Advocacy for Individuals with Mental Illness Act of 1986 (PAIMI Act), 42 U.S.C.

§§ 10801 et seq., and its implementing regulations at 42 C.F.R. §§ 51 et seq.

                                          16.

      GAO considered the information contained in the Critical Incident Report

in light of the P&A’s knowledge and experience, made a determination that

probable cause exists to believe Ms. Mail-Lopez may have been subject to

abuse or neglect, and subsequently opened an investigation into the matter of

her death.

                                        17.

      On November 5, 2018, GAO sent a letter to Defendant Tinita Simmonds of

iCan! requesting access to documents pertaining to Ms. Mail-Lopez, specifically,

Recovery Plan and/or Treatment Plan; Therapy notes from June 12, 2018 through

                                          6
        Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 7 of 12




July 25, 2018; Psychiatric Assessment and Evaluation; Safety, Self-Harm and

Suicide Prevention Plans; BPS and ANS Assessments; Name and Address of the

Transitional Home; Name of EMS Company.

                                       23.

      After receiving no response from Defendants Tinita Simmonds and/or iCan!

regarding the death of Ms. Mail-Lopez, GAO sent follow-up letters requesting

records on November 15, 2018 and December 4, 2018.

                                         18.

      After continuing to receive no response to letters requesting records, GAO

Litigation Director, Devon Orland, spoke with Defendant Tinita Simmonds of

iCan! via telephone on December 14, 2018.

                                         19.

      Following the telephone conversation of December 14, 2018, Defendant

Tinita Simmonds emailed GAO multiple times stating she would place the

requested documents in the mail.

                                         20.

      On or before January 8, 2019, GAO received documents pertaining to Ms.

Mail-Lopez from Defendant. The documents were heavily redacted, with large

                                        7
        Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 8 of 12




portions of pertinent information necessary in conducting a death investigation

removed.

                                         21.

      On January 8, 2019, GAO again advised Defendant of GAO’s access

authority as the designated P&A within the state of Georgia, and notified

Defendant that the provision of redacted records does not satisfy Defendants’

obligation to provide records under the P&A Acts.

                                         22.

      On the same date, Devon Orland received a follow-up email from Carmelia

Jackson, Esq., counsel to Ms. Simmonds. In her email, Ms. Jackson asserts that,

through the provision of redacted records, Defendant made attempts to comply

with GAO’s request for records. Ms. Jackson further states the GAO has not

provided documentation from Ms. Mail-Lopez’s estate consenting to the release of

said documents, and Ms. Simmonds is unwilling to provide any therapy notes or

any other documentation containing references to substance abuse or

communicable diseases because, in her opinion, the privilege between Ms. Mail-

Lopez and Defendants survives death.




                                         8
         Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 9 of 12




                                           23.

        Defendants have been provided with citation to, and explanation regarding

access authority under the P&A acts, and continue to deny GAO access to

unredacted records pertaining to Ms. Mail-Lopez.


                                        COUNT I

THE DEFENDANTS HAVE VIOLATED, AND CONTINUE TO VIOLATE,
  THE PROTECTION AND ADVOCACY FOR INDIVIDUALS WITH
 MENTAL ILLNESS (PAIMI) ACT, BY DENYING GAO’S ACCESS TO
                        RECORDS.

                                            24.

        The allegations set forth in the numbered paragraphs hereinabove are

incorporated herein as fully as if set forth verbatim.

                                            25.

        GAO is a Protection and Advocacy system as such term is used in the P&A

Acts.

                                           26.

        Pursuant to the PAIMI Act, 42 U.S.C. §15043(a)(2)(A)(i), a P&A system

such as GAO “must have the authority to pursue legal, administrative, and other

                                           9
        Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 10 of 12




appropriate remedies or approaches to ensure the protection of, and advocacy for,

the rights of [individuals with mental illness] within the State….”

                                          27.

      Pursuant to the PAIMI Act, 42 U.S.C. § 51.41 (b)(2) a P&A system such as

GAO shall have access to records when there is “probable cause to believe that the

death of an individual with a developmental disability resulted from abuse or

neglect…”

                                          28.

      Because Defendants iCan! and Tinita Simmonds have repeatedly refused to

comply with GAO’s request for records pertaining to the death of Alexandra Mail-

Lopez, Defendants have denied GAO’s statutory right and mandate to investigate

incidences where there is probable cause to suspect abuse and neglect, and are

interfering with GAO’s ability to perform its obligations under the P & A Acts.

                                       COUNT II

THE DEFENDANTS ARE LIABLE TO GAO FOR ATTORNEY’S FEES BY
UNREASONABLY EXTENDING THE PROCEEDINGS THROUGH
THEIR REFUSAL TO RESPOND TO NUMEROUS REQUESTS FOR
RECORDS.
                            29.

      The Defendants have unreasonably delayed proceedings by not responding

                                         10
        Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 11 of 12




to, and subsequently refusing to comply with, requests for documents pertaining to

Alexandra Mail-Lopez sent on November 5, November 14, December 4, December

20, 2018, and on January 8, and January 14, 2019.

                                           30.

      Under 28 U.S.C. § 1927, “any attorney or other person....who so multiplies

the proceedings in any case unreasonably and vexatiously may be required by the

court to satisfy personally the excess costs, expenses, and attorneys’ fees

reasonably incurred because of such conduct.”

                                           31.

      The costs, expenses, and attorneys' fees have been incurred by GAO as

a result of Defendants’ failure to comply with the clear letter of the law.

                                           32.

      GAO moves the court pursuant to 28 U.S.C § 1927 for an award of costs,

expenses, and attorneys' fees incurred because of conduct by the Defendant, which

multiplied the proceedings unreasonably and vexatiously.

WHEREFORE, Plaintiff GAO prays that the Court will grant the following relief:

      1.     Declare that Defendants have violated the rights of Plaintiff under

P&A Acts by unreasonably delaying Plaintiff’s access to records.

                                          11
          Case 1:19-cv-00272-SCJ Document 1 Filed 01/15/19 Page 12 of 12




      2.      Preliminarily and permanently enjoin Defendants and their successors

from denying GAO full access to unredacted records pertaining to Alexandra Mail-

Lopez.

      3.      Award GAO litigation costs and expenses, including reasonable

attorneys’ fees.

      4.      Provide such other and further relief as the Court may deem just and

proper.



      Respectfully submitted, this 15th day of January, 2019




                                       s/Anne J. I. Kuhns
                                       Georgia Bar No. 149200
                                       Attorney for Georgia Advocacy Office
                                       Georgia Advocacy Office, Inc.
                                       One West Court Square, Suite 625
                                       Decatur, GA 30030
                                       Telephone: (404) 885-1234
                                       Fax:      (404) 378-0031
                                       Email: akuhns@thegao.org




                                         12
